Citation Nr: 0022431	
Decision Date: 08/24/00    Archive Date: 08/25/00

DOCKET NO.  99-11 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased rating for status post 
fracture of the left patella, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased rating for status post 
fracture of the left hip and femur, currently evaluated as 10 
percent disabling.

3.  Entitlement to an increased rating for status post 
fracture of the left tibia and fibula, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel
INTRODUCTION

The veteran served on active duty from July 1978 to January 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which denied the veteran's claims of 
entitlement to an increased evaluation for residuals of a 
left patella fracture, and compensable evaluations for 
residuals of left hip and femur fractures, and left tibia and 
fibula fractures

In April 1999, the RO increased the evaluation of the 
veteran's left hip and thigh disability to 10 percent.  
Thereafter, in a February 2000 rating action, the RO 
increased the evaluation of the veteran's left tibia and 
fibula fractures to 10 percent, also effective May 27, 1997.  
Because these increases do not represent the maximum 
available ratings for the disabilities, the claims remain in 
appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).

During the course of this appeal the veteran has made 
repeated requests to testify at a hearing conducted before RO 
personnel.  The claims folder reflects, however, that several 
scheduled hearings were postponed.  Further, in October 1998, 
the veteran indicated that he wished to testify via video-
conference at the VA facility in Syracuse, New York.  In 
compliance with this request, the RO notified him of the time 
and location of a December 1998 video-conference hearing.  
The claims folder reflects, however, that the veteran failed 
to report for the scheduled hearing.  Therefore, no further 
development is in order on this point.


REMAND

The Board has carefully reviewed the claims file and 
unfortunately finds that, for the reasons explained below, 
each of the claims must be remanded for additional 
development and adjudication.

In April 2000, the veteran was afforded a VA orthopedic 
examination and the accompanying examination report contains 
pertinent complaints, findings and impressions relating to 
the issues on appeal.  Indeed, in a May 2000 memorandum, an 
RO adjudicator acknowledged that the examination report 
detailed findings relating to left hip, knee and femur.  
Further, although the RO considered the findings of this 
examination in June 2000 when it increased the evaluation of 
the evaluation of the veteran's cervical spine disability, 
unfortunately, it did not consider the findings insofar as 
they related to issues on appeal.  Because the April 2000 
examination report contains pertinent findings, the RO must 
consider these claims in light of that evidence, and if the 
claims remain denied, thereafter issue a Supplemental 
Statement of the Case (SSOC) explaining its bases for the 
decision.  See 38 C.F.R. § 19.31 (1999).

The Board further observes that during the course of this 
appeal, the veteran was afforded only one other pertinent 
formal VA examination.  That examination was conducted in 
September 1997.  Since that time, however, the veteran has 
received significant VA and private medical treatment, and he 
has asserted that each of the disabilities has increased in 
severity.  Unfortunately, however, the April 2000 examination 
report does not include adequate findings to evaluate the 
current nature and severity of the above disabilities.  
Simply put, there are no range of motion studies, or findings 
concerning functional loss on activity reported.  Under the 
circumstances, the Board concludes that a contemporaneous VA 
examination is necessary to accurately assess the current 
severity of the veteran's service-connected left knee, hip, 
thigh, tibia and fibula disabilities.  Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997).  

Finally, a review of the claims folder discloses that in a 
February 2000 rating action, a copy of which was issued as 
part of the Supplemental Statement of the Case (SSOC) issued 
that same month, the RO, citing VAOPGCPREC 23-97, 62 Fed. 
Reg. 63604 (1997), determined that separate ratings for 
limitation of motion due to arthritis and instability were 
not warranted because the veteran's left knee disability was 
not manifested by instability.  The records of treatment 
provided by Dr. Perry T. Shuman, however, reflect consistent 
findings of instability.  Moreover, Dr. Shuman reported in a 
January 1997 entry that a McMurray's test was positive for 
instability.  Finally, the RO has not documented their 
consideration of VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56703 
(1998).  As such, on remand, in light of the foregoing, the 
RO must consider the latter opinion of the VA General Counsel 
and thereafter should again determine whether separate 
ratings are warranted for arthritis and instability.

Therefore, the case is REMANDED for the following:

1.  The RO should obtain and associate 
with the claims file all outstanding 
records relating to the appellant's 
treatment for his left knee, hip, thigh, 
tibia and fibula disabilities.  This 
specifically includes any inpatient or 
outpatient records, dated since May 1996, 
from the VA medical facilities in Fort 
Drum and Watertown, New York; from Dr. 
Perry T. Shuman, or any other examiner 
who treated the veteran at North Country 
Orthopaedic Group, from Samaritan Medical 
Center; as well as all other records from 
any facility or source identified by the 
appellant.  The aid of the veteran and 
his representative in securing these 
records, to include providing necessary 
authorizations, should be enlisted, as 
needed.  However, if any requested 
records are not available, or the search 
for any such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims file, 
and the appellant should be so informed 
in writing.

2.  After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, the RO should arrange for 
the veteran to undergo a VA orthopedic 
examination to determine the current 
nature and severity of his service-
connected left knee, hip, thigh, tibia 
and fibula disabilities.  It is 
imperative that the examining physician 
reviews the evidence in the claims 
folder, including a complete copy of this 
REMAND.  All appropriate tests and 
studies, including X-rays and range of 
motion studies, should be conducted, and 
all clinical findings should reported in 
detail.  In the examination report, the 
physician should render specific findings 
as to whether, during the examination, 
there is objective evidence of pain on 
motion, weakness, excess fatigability, 
and/or incoordination.  Further, the 
examiner should indicate whether, and to 
what extent, the veteran experiences 
functional loss during flare-ups of pain 
and/or weakness of his left knee, hip, 
thigh, tibia and fibula fracture 
residuals, (to include with use or upon 
activity), as a result of the service-
connected disability.  To the extent 
possible, the examiner should express any 
functional loss in terms of additional 
degrees of limited motion.  The examiner 
should also indicate whether there is any 
clinical indication that the veteran's 
left knee disability is manifested by 
instability.  In doing so, the examiner 
should comment on his or her review of 
the veteran's pertinent private and VA 
medical records, to specifically include 
those of his treatment by Dr. Shuman, as 
well as the findings contained in the 
September 1997 and April 2000 VA 
examination reports.

If the examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
state so clearly.  The examiner must set 
forth the complete rationale underlying 
any conclusions drawn or opinions 
expressed, to include, as appropriate, 
citation to specific evidence in the 
record, in a typewritten report.

3.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

4.  Thereafter, in light of the evidence 
received pursuant to the requested 
development, and after undertaking any 
additional development deemed warranted 
by the record, the RO must readjudicate 
the claims presented in light of all 
pertinent legal authority, including that 
cited in this remand.  In doing so, the 
RO must consider functional loss due to 
pain and pain on movement, weakness, 
fatigability, and incoordination 
(consistent with the provisions of 
38 C.F.R. §§ 4.40, 4.45, and 4.59 (1999) 
and DeLuca v. Brown, 8 Vet. App. 202 
(1995)).  Further, in readjudicating the 
claim for an increased rating for his 
left knee disability, the RO should 
document their consideration whether 
separate valuations for arthritis and 
instability are warranted in light of 
VAOPGCPREC 23-97, and VAOPGCPREC 9-98.  
The RO must provide adequate reasons and 
bases for its decision, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
noted in this REMAND.

5.  If any benefit sought continues to be 
denied, the appellant and his 
representative must be furnished a 
Supplemental Statement of the Case (SSOC) 
and given an opportunity to submit 
written or other argument in response 
before the case is returned to the Board 
for further appellate consideration.

The purpose of this REMAND is to accomplish additional 
development and adjudication and to ensure that all due 
process requirements are met.  It is not the Board's intent 
to imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence within the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

- 6 -


